Citation Nr: 0529953	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  97-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant served on active duty in the Air Force from 
February 1967 to December 1973. This case comes before the 
Board of Veterans' Appeals (the Board) on appeal from an 
October 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that, in part, implemented an August 1996 Board 
decision that granted entitlement to service connection for 
pseudofolliculitis barbae (PFB). The RO assigned a zero 
percent (noncompensable) rating and an effective date in 
August 1981.

The appellant has appealed the initial noncompensable rating 
that was assigned to his skin disability when service 
connection was granted. The appellant is, in effect, asking 
for an increased rating effective as early as August 3, 1981. 
This effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection in August 1981 to the present. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a VA Form 9 dated in September 1997, the appellant 
submitted a request for a Travel Board hearing. Subsequently, 
in a VA Form 21-4138 submitted in June 1999, the appellant 
stated that he did not want a Travel Board hearing. Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the appellant. See 38 C.F.R. § 
20.704(d). The case is therefore ready for appellate review.

Service connection for skin rash has been denied in rating 
decisions in July 1994 and October 1996. The Board notes that 
the report of the November 1996 VA skin examination contains 
the statement that the veteran recalled getting a skin rash 
in Vietnam, which had "come and gone" since then, and that 
anxiety would cause a flare-up of the skin rash. The inferred 
issue of entitlement to service connection for skin rashes, 
including secondary service connection due to aggravation by 
the service-connected psychiatric disability, was referred to 
the RO for appropriate action in the Board's November 2003 
remand.


FINDING OF FACT

The veteran's service-connected pseudofolliculitis barbae has 
been asymptomatic and nondisabling during the rating period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 7899-7806 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.  The Board concludes that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Rating criteria for rating skin disease has changed during 
the course of the claim.  Both the old and the new criteria 
are applicable, but the new criteria can not be applied 
before its effective date of August 30, 2002.  Where both 
sets of criteria are applicable, and one is more favorable, 
the more favorable criteria applies.  The criteria are 
located at 38 C.F.R. § 4.118 (2002, 2005).

In considering the veteran's disability from 
pseudofolliculitis barbae, the RO has considered both the 
former and revised regulations pertinent to the rating of 
skin disorders. Under Diagnostic Code 7806 as it was codified 
prior to August 30, 2002, eczema is rated zero percent with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area. A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching 
that involves an exposed surface or an extensive area. The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement. The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised. Under the revised 
rating criteria provided by Diagnostic Code 7806, a zero 
percent rating is assigned for dermatitis or eczema, 
affecting less than five percent of the entire body or less 
than five percent of exposed areas affect, and; no more than 
topical therapy is required during a period of twelve months. 
A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affect, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period. A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling. Moderately disfiguring scars are rated as 10 
percent disabling. Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling. The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 for disfigurement of the head, 
face, or neck provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Under old 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002), 
scars which are superficial and poorly nourished with 
repeated ulceration warrant a 10 percent evaluation. Scars 
which are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002). Other scars shall be 
rated on the limitation of function of any part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under new 38 C.F.R. § 4.118, Diagnostic Code 7803 provides a 
10 percent rating for scars which are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Under new Diagnostic Code 7804, scars, superficial, painful 
on examination are rated 10 percent disabling. Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Under new Diagnostic Code 
7805, scars, other, are to be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Currently, the veteran is rated under Diagnostic Code 7806.  
This is allowed per 38 C.F.R. § 4.20, which indicates that 
when an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 

The veteran was not examined by VA for pseudofolliculitis 
barbae before 1996, and the treatment records do not show 
active pseudofolliculitis barbae.  No pseudofolliculitis 
barbae was noted on any of the VA examinations -- in 1996, 
1997, 1999 and 2005.  This and the fact that there are no 
treatment records verifying that it has been symptomatic at 
all during the long rating period are more probative than the 
veteran's statements that he continually experiences itching 
and ulceration and has places that take several days to heal, 
and indicate that it is asymptomatic and nondisabling. 
Accordingly, a compensable rating for it would not be 
warranted under old or new Diagnostic Code 7806.  

The Board notes that the November 1997 VA examination report 
refers to scarring.  Therefore, the Board has considered 
whether a separate, compensable rating for scarring due to 
pseudofolliculitis barbae is warranted.  The Board concludes, 
for the reasons below, that a compensable rating is not 
supportable under old or new Diagnostic Codes 7800, 7803, 
7804, or 7805 either.  

Scarring reported at the time of the November 1997 VA 
examination could be rated under old or new Diagnostic Code 
7800, based on disfigurement. The 1997 VA examiner may have 
noted some scarring under the beard, but neither the 1996, 
the 1999, nor the 2005 examiner noted any, and the color 
photographs which are part of the November 1997 VA 
examination report do not show any.  Thus, the preponderance 
of the evidence is against assigning a compensable rating on 
the basis of disfigurement due to scarring.  

The veteran has been examined 3 times for pseudofolliculitis 
barbae and he has not contended, and none of the reports 
show, that he has scars which are poorly nourished, are 
tender, or cause limitation of function.  He states that he 
continually experiences itching and ulceration, but these 
statement are not supported by the records of examination and 
treatment. No pain or ulceration was found on any of the 
examinations and no active pseudofolliculitis barbae was 
present.  I conclude that pain and ulceration are not present 
and that the preponderance of the evidence is against a 
compensable rating under old or new 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, or 7805. 

The Board has reviewed both versions of the rating schedule 
and can find no other code which is appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify by means of an April 2004 
letter from the RO to the claimant. The claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the April 
2005 supplemental statement of the case.

The Board acknowledges that, only after the original rating 
decision was promulgated did the AOJ, in April 2004, provide 
explicit section 5102(a) notice to the claimant.  However, 
there could not have been a timing of notice error as the 
original rating decision preceded the VCAA. 
 
VA has satisfied its duty to notify. In the April 2004 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence. The April 2005 supplemental statement of the 
case, moreover, provided the test of 38 C.F.R. § 3.159 
(2005). Thus, the claimant has been provided notice of what 
VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient. The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim.  
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA examination and treatment reports 
have been obtained. The records satisfy 38 C.F.R. § 3.326. 
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae is denied.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


